Title: From Thomas Jefferson to Vergennes, 21 December 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris December 21. 1785.

I receive this moment a letter of which I have the honor to inclose your Excellency a copy. It is on the case of Asquith and others, citizens of the United States, on whose behalf I had taken the liberty of asking your interference. I understand by this letter that they have been condemned to lose their vessel and cargo, and to pay six thousand livres and the costs of the prosecution before the 25th. instant or to go to the gallies. This paiment being palpably impossible to men in their situation, and the execution of the judgment pressing, I am obliged to trouble your Excellency again by praying that if the government can admit any mitigation of their sentence, it may be extended to them in time to save their persons from it’s effect. I have the honor to be with sentiments of the highest respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

